FILED
                           NOT FOR PUBLICATION                                MAY 05 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


DANNY LEE JONES,                                 No. 07-99000

              Petitioner - Appellant,            D.C. No. CV-01-00384-SRB

  v.
                                                 MEMORANDUM*
CHARLES L. RYAN,

              Respondent - Appellee.


                   Appeal from the United States District Court
                            for the District of Arizona
                    Susan R. Bolton, District Judge, Presiding

                      Argued and Submitted August 13, 2013
                            San Francisco, California

Before: REINHARDT, HAWKINS, and THOMAS, Circuit Judges.

       We remand to the district court to consider, under Martinez v. Ryan, 132 S.

Ct. 1309 (2012) and Dickens v. Ryan, 740 F.3d 1302 (9th Cir. 2014) (en banc),

Jones’s argument that his ineffective assistance of counsel claims are unexhausted,




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
and therefore procedurally defaulted, and that deficient performance by his counsel

during his post-conviction relief case in state court excuses the default.

      We express no opinion on any other issue raised on appeal. Those issues are

preserved for later consideration by the Court, if necessary.



      REMANDED.




                                           2